              Case 6:20-bk-02586-KSJ       Doc 2     Filed 05/06/20     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov

In re:                                                      Case No.: 6:20-bk-02586
                                                            Chapter 11
CSF TECHNOLOGIES, INC                                       EIN: XX-XXXXXXX

            Debtor.
___________________________________/

                     CHAPTER 11 CASE MANAGEMENT SUMMARY

         COMES NOW, CSF TECHNOLOGIES, INC (“CSF” or the “Debtor”) by and through

its undersigned proposed counsel and pursuant to Administrative Order FLMB-2009-1, hereby

files this Summary of the Case.

         1.    On May 6, 2020 (the “Petition Date), the Debtor filed a petition for reorganization

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code), no trustee has

been appointed.

                      DESCRIPTION OF THE DEBTOR’S BUSINESS

         2.    CSF is a Florida corporation incorporated in Florida on March 19, 2015.

         3.    The Debtor is an Information Technology Solutions Company that provides

services, and products to Federal and Local Government, and commercial enterprises. The

Debtor provides proactive management solutions and expert resources to support critical

business technologies.

         LOCATION OF THE DEBTOR’S OPERATIONS AND WHETHER LEASED OR
                                OWNED

         4.    CSF operates from a leased premise located at 3251 Progress Drive, Suite 114,

Orlando, FL 32826.

                           REASONS FOR FILING CHAPTER 11



                                                1
              Case 6:20-bk-02586-KSJ           Doc 2    Filed 05/06/20     Page 2 of 6




        5.         The Debtor commenced this Chapter 11 Case in order to implement a

comprehensive restructuring, stabilize its operations for the benefit of its customers, secured

creditors, employees, vendors, and other unsecured creditors; and to propose a mechanism to

efficiently address and resolve all claims. The filing of this Chapter 11 Case is not the end-result

of any strategy or attempt to avoid any lawful responsibilities or obligations. Rather, the Debtor

commenced this Chapter 11 Case after a comprehensive review of all realistic alternatives and

the consideration and balancing of a variety of factors.


                        LIST OF OFFICERS AND INSIDERS AND THEIR
                                 SALARIES AND BENEFITS

        6.         Laurette Gibbs (“Ms. Gibbs”) is the President of the Debtor.

        7.         Ms. Gibbs receives a salary/distribution of approximately $5,000.00 per month,

which includes reimbursement for health insurance and automobile expenses. Historically, the

Debtor has paid various personal expenses of the Insiders.

                            DEBTOR’S ANNUAL GROSS REVENUES

        8.         The Debtor’s estimated annual gross revenue is approximately $250,000.00.

               AMOUNTS OWED TO VARIOUS CLASSES OF CREDITORS

        A.         Obligations Owed to Priority Creditors

        9.         The Debtor owes the Virginia Department of Taxation approximately $2,486.00

for state taxes.

        B.         Identity, Collateral, and Amounts Owed to Secured Creditors

        10.        The Debtor owes approximately $83,915.00 to Carahsoft Technology Corporation

(“Carahsoft”), which sum is secured by a lien, purportedly, on the Debtor’s accounts, accounts

receivable, chattel paper, equipment, inventory, and software including source code, of every




                                                   2
             Case 6:20-bk-02586-KSJ          Doc 2     Filed 05/06/20     Page 3 of 6




nature, kind and description, whether or not affixed to realty, wherever located and whether now

owned or hereafter owned or acquired by Debtor, and all Proceeds and Products thereof in any

form, all accessories, accessions, additions, attachments, fixtures, parts, replacements, special

tools, and substitutions thereto or therefor and all increases or profits received therefrom.

       11.     The Debtor allegedly owes an unknown amount to Peoplecredit; however, such

amount and secured status is disputed. The Peoplecredit’s indebtedness is allegedly secured by a

lien on accounts, accounts receivable, contracts, real property leases, notes, bills, acceptances,

chooses in action, chattel paper, instruments, documents and other forms of obligations at any

time owing to the Grantor arising out of good sold or leased or for services rendered by Grantor,

the proceeds thereof and all of Grantor’s rights with respect to any goods represented thereby,

whether or not delivered, goods returned by customers and all rights as an unpaid vendor or

lienor, including rights of stoppage in transit and of recovering possession by proceedings

including replevin and reclamation, together with all customer lists, books and records, ledger

and account cards, computer tapes, software, disks, printouts and records, whether now in

existence or hereafter created, relating thereto (collectively referred to hereinafter as

“Receivables”); Inventory, including without limitation, all goods manufactured or acquired for

sale or lease, and any piece goods, raw materials, work in process and finished merchandise,

endings or component materials, and all supplies, goods, incidentals, officer supplies, packaging

materials and any and all items used or consumed in the operation of the business of Grantor or

which may contribute to the finished product of to the sale, promotion and shipment thereof, in

which Grantor now or at any time hereafter may have an interest, whether or not the same is in

transit or in the constructive, actual or exclusive occupancy or possession of Grantor or is held

by Grantor or by others for Grantor’s account (collectively referred to hereinafter as




                                                  3
             Case 6:20-bk-02586-KSJ         Doc 2     Filed 05/06/20     Page 4 of 6




“Inventory”); Goods, including without limitation, all machinery, equipment, parts, supplies,

apparatus, appliances, tools, fittings, furnishings, fixtures and articles of tangible personal

property of every description now or hereafter owned by Grantor or in which Grantor may have

or may hereafter acquire any interest, at any location (collectively referred to hereinafter as

“Equipment”).

       12.      The Debtor allegedly owes an unknown amount to Corporation Service Company,

as Representative (“CSC”); however, such amount and secured status is disputed. The CSC

indebtedness is allegedly secured by a lien on the following: all of the Debtor’s inventory,

including all goods, merchandise, raw materials, supplies and other tangible personal property,

now owned or hereafter acquired, and all documents now and at any times covering or

representing any of said property; all of Debtor’s accounts, accounts receivable, contract

receivable, contract rights, notes, drafts, acceptances, instruments, chattel paper, payment

intangibles and general intangibles, and all guarantees, and suretyship agreements relating

thereto and all security for payment thereof, now and hereafter existing or arising; all of Debtor’s

equipment, including all furniture, furnishings, machinery, fixtures, storage shelves and other

goods used in the conduct of Debtor’s business, including, but not limited to, all motor vehicles

and rolling stock, now owned or hereafter acquired; other with (a) all increases, parts, fittings,

accessories, equipment, special tools, and accessions and accessions now or hereafter attached

thereto or used in connection therewith, and any and all replacements of all or any part thereof;

(b) any profits now or hereafter acquired from or through any of the forgoing; (c) any products

now or hereafter manufactured, possessed assembled or commingled from any of the foregoing;

and (d) any and all proceeds received should any of the foregoing be sold, exchanged, collected

or otherwise disposed of. the personal property of every kind and nature, including, without




                                                 4
             Case 6:20-bk-02586-KSJ         Doc 2    Filed 05/06/20     Page 5 of 6




limitation, all accounts, contract rights, rights to the payment of money, insurance claims and

proceeds, chattel paper, electric chattel paper, documents, instruments, securities and other

investment property, deposit accounts, supporting obligations of every nature, and general

intangibles, including without limitation, customer lists, and all books and records related

thereto, and all recorded data of any kind and any nature, regardless of the medium of recording;

together with, to the extent not listed above as the original collateral, all substitutions and

replacements for and products of any of the foregoing property, and together with proceeds of

any and all of the foregoing property. This claim may be subject to objection.

       C.      Amount of Unsecured Claims

       13.     The Debtor’s estimated unsecured claims are approximately $520,944.40;

however, some claims may be subject to objection.

 NUMBER OF EMPLOYEES AND AMOUNTS OF WAGES OWED AS OF PETITION
                            DATE

       14.     CSF does not have employees.

         STATUS OF DEBTOR’S PAYROLL AND SALES TAX OBLIGATIONS

       15.     CSF does not owe payroll. CSF does not have sales tax obligations.

                   ANTICIPATED EMERGENCY/EXPEDITED RELIEF

       16.     CSF anticipates filing emergency/expedited motions for use of cash collateral, for

authority to pay officers salary.


       RESPECTIFULLY SUBMITTED, this 6th day of May 2020.

                                                    /s/ Jeffrey S. Ainsworth__________
                                                    Jeffrey S. Ainsworth, Esquire
                                                    Florida Bar No.: 060769
                                                    E-mail: jeff@bransonlaw.com
                                                    BransonLaw, PLLC
                                                    Orlando, Florida 32803
                                                    Telephone: (407) 894-6834


                                                5
            Case 6:20-bk-02586-KSJ         Doc 2    Filed 05/06/20     Page 6 of 6




                                                    Facsimile: (407) 894-8559
                                                    Attorney for Debtor


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 6, 2020 a true and correct copy of the foregoing has
been furnished via electronic transmission through Bankruptcy Noticing Center to the parties
who are currently on the list to receive e-mail notice/service for this case and via regular U.S.
Mail to: CSF Technology, Inc., 3251 Progress Drive, Suite 114, Orlando, FL 32826.

                                                    /s/ Jeffrey S. Ainsworth__________
                                                    Jeffrey S. Ainsworth, Esquire
                                                    BransonLaw, PLLC




                                               6
